896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Allen Lee BARTLETT, Petitioner.
No. 89-8040.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 7, 1990.

Allen Lee Bartlett, appellant pro se.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Allen Lee Bartlett brought this petition for writ of mandamus seeking an order compelling the district court to act on his petition for writ of error coram nobis or petition for relief under 28 U.S.C. Sec. 2255.  The petition for writ of mandamus was served on August 16, 1989;  the district court dismissed the petition for writ of error coram nobis on August 31, 1989.  Because the district court acted on the petition, the petition for writ of mandamus is moot.  We dismiss the petition and deny leave to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
DISMISSED.